Citation Nr: 1615013	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with major depressive disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals from a traumatic brain injury with chronic headaches and photophobia (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1983 to September 1984, May 1989 to August 1990, February 1991 to May 2000, and January 2003 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2010 and May 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  The Veteran's PTSD has not been shown to cause total occupational and social impairment.

2.  Since October 23, 2008, the Veteran's TBI residuals consisted of a mild impairment of memory, attention, concentration, and executive functions and the Veteran reported two subjective symptoms of a TBI, headaches and insomnia.

3.  The Veteran's headaches with photophobia have not resulted in prostrating attacks averaging one in 2 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2015).

2.  The criteria for a rating in excess of 10 percent TBI have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2016, the Veteran's representative wrote to suggest that additional medical examinations be conducted to further parse out the Veteran's TBI residuals and separate the impacts from his PTSD.  The representative wrote that in order to properly rate the extent of the Veteran's disability two separate examinations to assess the nature and severity of the Veteran's PTSD and TBI with cognitive disorder.  According to the national Council on Disability, TBI can damage a person's cognitive function and hinder their ability to manage the consequences of his or her psychological trauma, thus leading to a greater incidence of PTSD (Bryant 2008).  The representative suggested that the examiner should specifically indicate the symptomatology associated with each disorder (and exclusive from the other disorder) and should identify the nature and severity of all residuals of the Veteran's TBI, to include his PTSD. 

The Board acknowledges the need to obtain the necessary evidence to fairly adjudicate a claim.  However, here, multiple VA examinations have been conducted that have discussed in detail the Veteran's TBI related symptomatology, as well as his psychiatric symptomatology.  As such, the Board does not believe that additional testing is required.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran was granted service connection for his PTSD by an October 2005 rating decision and initially rated at 50 percent effective April 22, 2005.  In November 2008, the Veteran filed a claim for an increased rating.  In January 2009, his rating was increased to 70 percent effective November 10, 2008, the date his claim was received by VA.  The Veteran asserts he is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

At a December 2008 VA examination, the Veteran reported he was married.  He was observed to be fully alert and oriented.  He was socially appropriate, although somewhat defensive.  He had no thought disorder.  He had poor judgment and poor insight, but no delusions or hallucinations.  He had suicidal thoughts but no homicidal thoughts.  He was able to maintain personal hygiene.  The examiner assed the Veteran with a Global Assessment of Functioning Score (GAF) of 49, which is suggestive of a finding by the medical professional that the Veteran had some serious symptoms or a serious impairment in social, occupational, or school functioning.  This would be expected of someone rated at 70 percent for a psychiatric disability.

At treatment examinations in March 2010 and April 2010, the Veteran was fully alert and oriented, his insight and judgment were within normal limits, and he was logical and goal directed.

At a November 2010 VA examination, the Veteran reported that he was able to maintain good social relationships.  The examiner assessed him with a GAF of 50, noting that the Veteran seemed to have improved slightly since his previous examination.

At a July 2014 VA examination, the Veteran reported he was still married and had a "wonderful" relationship with his three daughters.  He also reported attending his daughters' activities and having "hundreds" of friends that he sees on a weekly basis.  Furthermore, he reported that he was social.  On examination, he was fully alert and oriented, generally cooperative, adequately groomed, logical, and goal-oriented.  The examiner opined that the Veteran's PTSD likely caused him occupational and social impairment with deficiencies in most areas.

As described, the Veteran clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that his PTSD results in total occupational and social impairment.  As noted, the Veteran has remained married throughout the appeal and maintained relationships with friends and family.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  Therefore, he is not entitled to a rating in excess of 70 percent.

TBI

In November 2008, the Veteran filed a claim for service connection for TBI.  In a September 2010 decision, the Board granted service connection for his TBI and remanded the claim for further development.  In July 2012, the RO effectuated the grant of service connection for TBI rated at 10 percent effective November 10, 2008.  The Veteran asserts he is entitled to a higher rating.

The Veteran's TBI is rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In October 2008, the Veteran underwent a consultation for TBI.  He reported having mild sensitivity to light, moderate loss of balance, moderate poor coordination, moderate vision problems, moderate hearing difficulty, moderate change in taste or smell, moderate fatigue, severe dizziness, severe nausea, severe difficulty making decisions, severe slowed thinking, very severe headaches, very severe sensitivity to noise, very severe poor concentration, very severe forgetfulness, very severe feelings of anxiety or depression, very severe irritability, very severe poor frustration tolerance.  He reported headaches and pain in his legs, shoulder, upper back, and lower back.  On examination, he was fully alert and oriented, responsive, and cooperative.

At a December 2008 VA examination, the Veteran reported headaches, dizziness, balance problems, neck pain, arm pain, hand weakness, vision problems, hearing problems, leg weakness, fatigue, memory problems, difficulty concentrating, anxiety, depression, PTSD, and sleep disturbances.  On examination, he was in no acute distress and was fully oriented with normal comprehension.  He performed addition and subtraction and recalled 5/5 objects.  His behavior was normal and he was socially appropriate.  He had normal range of motion of his cervical spine, upper extremities, and lower extremities.  He retained normal 5/5 strength in his upper extremities and lower extremities with no muscle atrophy or decreased muscle tone.  He had good coordination and normal reflexes.  He was unable to distinguish between dull and sharp pain in his lower extremities and had decreased pinprick sensation in his upper extremities, lower extremities, back, neck, and face.  His gait was normal with no imbalance or incoordination, but he did lose his balance during tandem gait testing after two steps.  He had a normal neurological examination.  He scored 29/30 on a mini mental status examination, but scored 26/30 on an examination a few days later.  His vision and hearing were normal.  The examiner noted that the Veteran was mentally competent and was able to manage his financial affairs.  The examiner opined that the Veteran's emotional and behavioral signs and symptoms were residuals of a TBI, however, it was not possible to make a detailed determination of exactly how much was due to his TBI without resorting to speculation.  

At a November 2010 VA examination, he reported headaches, tingling in his arms.  He denied true vertigo and true weakness.  On examination, he retained normal 5/5 strength with normal reflexes.  He had a normal neurological examination.  He scored a 30/30 on a mini mental status examination.  He was diagnosed with chronic post-TBI headaches.  The examiner opined that his headaches did not prevent him from performing his activities of daily living.  The examiner opined that his sleep issues were most likely related to his PTSD.  The examiner noted that he had subtle memory dysfunction.  The examiner reported that the Veteran's dizziness may be due to developing diabetic neuropathy.

At an August 2011 VA examination, the Veteran reported headaches, neck pain, difficulty sleeping, fatigue, memory difficulties, concentration difficulties, irritability, restlessness, hearing loss, tinnitus, sensitivity to light, numbness in his upper extremities and lower extremities, and always being hot.  On physical examination, he was in no acute distress.  He retained normal 5/5 strength with normal reflexes.  He had decreased sensation.  His gait was normal.  He had normal motor function.  He scored 30/30 on a mini mental status examination.  His social interaction was relatively appropriate.  The examiner noted no objective evidence of any memory, attention, or concentration problems.

At a June 2012 VA examination, the Veteran reported memory and attention difficulty.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's headaches were at least 50 percent likely due to a cervical strain or possibly due to sleep apnea and depression, but the headaches were not due to a TBI per se.  The examiner opined that the Veteran's cognitive dysfunction was more likely the result of depression or sleep apnea.  The examiner opined that the Veteran's cognitive problems would not prevent him from working.

At a June 2012 VA examination for the Veteran's vision, the examiner reported that the Veteran's visual disturbances were refractive in nature and that the Veteran's vision and vision skills were normal.

At a July 2014 VA examination, the examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  The examiner noted that although the Veteran's PTSD affected his concentration, attention, and memory, he also experienced multiple head injuries that have resulted in mild impairments in his working memory and ability to process novel information.  The examiner reported that he was capable of maintaining a number of close relationships, college courses, and a very active daily schedule that involved caring for his daughters.  He was attending college and compensating well with the use of memory aides and a tutor.

At an August 2014 VA examination, the examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  The examiner indicated that the Veteran had complaints of a mild memory loss, attention, concentration, or executive functions, but without object evidence on testing.  The examiner indicated that the Veteran's judgment, social interaction, orientation, motor activity, and visual special oriented were normal.  The examiner noted that the Veteran had subjective headaches and insomnia.  The examiner indicated that the Veteran had neurobehavioral effects from his PTSD that did not interfere with his work place interaction or social interaction.  The examiner indicated that the Veteran was able to communicate by spoken and written language and could comprehend spoken and written language.  The examiner indicated that the Veteran's consciousness was normal.  The examiner reported that the Veteran had headaches as a residual of his TBI.  The examiner indicated that the Veteran's  TBI residuals did not impact his ability to work.  The examiner indicated that the Veteran's headaches did not have characteristics of prostrating headache pain.

At a February 2015 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's complaints of blurred vision were a common complaint after a TBI and could be a residual of TBI, but since the symptoms were not noted in 2004, the examiner opined that there was not a greater than 50 percent probability that it was a residual of a TBI.  The examiner opined that the Veteran's difficulty with vision focus was not a greater than 50 percent probability that it was a residual of a TBI as the symptoms were not present during a prior examination and only became present as the Veteran aged.  The examiner noted there was no evidence on examination or in the claims file of right eye muscle spasms.  The examiner noted that the Veteran's photophobia was a known symptom of post-TBI and opined that his photophobia was greater than 50 percent possibility related to a TBI.

Based on the VA examinations, the Board finds that evidence indicates that the Veteran's TBI residual presently manifests only as mild memory loss, attention, concentration, or executive functions and headaches with photophobia.

Under Diagnostic Code 8100, migraines are evaluated as follows: a noncompensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The August 2014 examiner indicated that the Veteran's headaches did not have characteristics of prostrating headache pain.  As such, the Veteran's headaches are rated noncompensable and it is more beneficial to rate the Veteran's residuals of TBI under Diagnostic Code 8045.

Turning to the criteria of "Under Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," the August 2014 VA examiner indicated that the Veteran had a "1" level of impairment under memory, attention, concentration, and executive functions.  The examiner indicated that the Veteran had a "0" level of impairment under judgment, social interaction, orientation, motor activity, and visual special orientation.  The examiner reported that the Veteran had two subjective symptoms, those being headaches and insomnia, which would result in a "1" level of impairment under subjective symptoms.  The examiner indicated that while the Veteran had neurobehavioral effects from his PTSD, it did not interfere with his work place interaction or social interaction, which would result in a "0" level of impairment under neurobehavioral effects.  The examiner reported that the Veteran's communication had a "0" level of impairment.  Finally, the examiner indicated that the Veteran had total consciousness.

Accordingly, a schedular rating in excess of 10 percent is not warranted under Diagnostic Code 8045 as the Veteran's highest facet is rated at a "1," which is assigned a 10 percent rating.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

Similarly, the regulations for TBI direct that all symptoms of a TBI are to be considered within the broad rating criteria for TBI, and that any disabilities that can be separated should be separately rated.  As such, VA is effectively directed to consider any and all TBI residual symptomatology within the assigned schedular rating.

As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU by a February 2010 rating decision.  The Veteran he has not alleged since that he is unemployable on solely on account of either of his service-connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 




ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for residuals from a TBI is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


